Citation Nr: 0319599	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  99-13 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Wichita, Kansas


THE ISSUE

Entitlement to an effective date for a grant of entitlement 
to a total disability rating based on individual 
unemployability (TDIU) prior to March 18, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  During the 
pendency of the appeal, the veteran moved to Kansas and his 
claims file was transferred to the Wichita RO, which is the 
certifying agency of original jurisdiction.

The veteran testified before the undersigned Veterans Law 
Judge in February 2000.  A transcript of the hearing is of 
record.  This case was remanded by the Board in November 2000 
for further development and is now ready for appellate 
review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  On September 9, 1997, the RO received correspondence from 
the veteran constituting a claim for TDIU benefits; there is 
nothing in the record which can be construed as an earlier 
claim for TDIU benefits.

3.  There is nothing in the records which tends to show that 
the veteran's service-connected disabilities increased in 
severity such as to render him unemployable during the one 
year period prior to the date of receipt of his claim in 
September 1997.


CONCLUSION OF LAW

The criteria for an effective date of September 9, 1997, but 
no earlier, for TDIU benefits have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.1, 
3.155, 3.340, 3.341, 3.400, 4.15, 4.16, 4.19 (2002); 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The established VA policy is that all veterans who are unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled under 38 C.F.R. § 4.16(b).  An 
unemployability rating is based primarily upon average 
impairment of earning capacity.  38 C.F.R. § 4.15 (2002).  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a), 
4.15 (2002).  Entitlement to individual unemployability must 
be established solely on the basis of impairment from 
service-connected disabilities.  38 C.F.R. § 3.341(a) (2002).  
Neither disability from nonservice-connected disabilities or 
due to advancing age may be considered.  38 C.F.R. §§ 
3.341(a), 4.19 (2002).

Further, total disability ratings for compensation may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16 
(2002).  In order to evidence a belief that he is entitled to 
a total disability rating based on individual 
unemployability, the veteran must contend that he is 
unemployable and that his unemployability is the result of 
his service-connected disabilities.  

Under laws and regulations pertaining to the effective date 
of awards, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final adjudication, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (2002).  Specifically, 
the effective date for an award based on an increased claim 
is the date of the receipt of the new claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(o) (2002).  

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Veterans Claims Court addressed the issue of entitlement to 
an earlier effective date in a total rating claim and held 
that the applicable statutory and regulatory provisions, 
fairly construed, require the Board look to all 
communications in the file that may be interpreted as 
applications or claims, formal and informal, for increased 
benefits and, then, to all other evidence of record to 
determine the "earliest date as of which," within the year 
prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2) (West 2002); see 38 
C.F.R. §§ 3.400(o)(2), 3.155(a) (2002); Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992). 

"Application" is not defined in the statute; however, 
regulations consider "claim" and "application" as equivalent 
and they are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2002); see also Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).  The Rodriguez court 
noted that for purposes of establishing the requirements and 
procedures for seeking veterans' benefits, a claim, whether 
"formal" or "informal" must be "in writing" in order to 
be considered a "claim" or "application" for benefits, and 
that the provisions of 38 C.F.R. § 3.1(p) defined "claim," 
informal as well as formal, as a "communication in 
writing."  Further, the Rodriguez court stated that when 
38 C.F.R. § 3.155(a) referred to "an informal claim," it 
necessarily incorporated the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing."  The 
Federal Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) made clear that there was no set form that an 
informal written claim must take.  All that was required was 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  

By a rating dated in June 1971, service connection was 
established for residuals of a fracture of the distal right 
tibia and proximal right fibula.  The right lower extremity 
disability was rated as 10 percent disabling from October 
1970.  The rating for the right lower extremity disability 
was increased to 20 percent from December 1986 and to 30 
percent from June 1991.

In August 1996, the RO established service connection for a 
chronic low back strain.  The back disability was rated as 40 
percent disabling from June 1991.  The combined disability 
rating for the service-connected disabilities was increased 
from 30 percent to 60 percent from June 1991.  By a letter 
dated in August 1998, the RO notified the veteran of this 
decision and informed him that he might be entitled to 
compensation at the 100 percent rating if he was unable to 
secure and follow a substantially gainful occupation because 
of his service-connected disabilities.  He was told to 
complete and return the enclosed VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, if he believed that he qualified.

On September 9, 1997, various documents were received from 
the veteran.

At the hearing before the Board, the veteran testified that 
VA notified him he was eligible for unemployability in August 
1996.  He reported that he completed and signed a claim for 
unemployability in August 1997 and provided the form to a 
service representative with copies of SSA records indicating 
that he was in receipt of SSA benefits.  He stated that he 
received a letter from VA in January 1998 that they had 
received a claim on September 9, 1997.  He referenced another 
letter from VA dated March 9, 1998, that they were working on 
his claim.  He was subsequently told that the claim form was 
lost and he submitted another form.  He claimed that he 
contacted VA 16 times over a three month period to determine 
the status of his claim.  He acknowledged that he had been 
disabled under SSA since November 1994 due to a mental 
disorder, back problems, and a shortened leg.  By rating 
decision dated in June 1998, the RO granted entitlement to a 
total disability rating and established an effective date of 
March 18, 1998, the date of receipt of the claim.

After a review of the evidence, the Board concludes that 
correspondence received in September 1997 is sufficient to 
constitute a claim for a total disability rating.  
Specifically, on September 9, 1997, the RO received 
correspondence from the veteran's service representative with 
multiple attachments, including letters reflecting the award 
of SSA benefits.  The Board finds that the veteran's 
submission of evidence showing that he was unemployed due, in 
part, to his service-connected back disability expressed his 
intent to file a claim for increased compensation based on 
unemployability.  Although his formal claim was not received 
until March 18, 1998, the Board concludes that the September 
7, 1997, correspondence was a "claim" for purposes of the 
regulations. 

This finding is further supported by various letters sent to 
the veteran and statements made by the RO.  To that end, the 
Board places high probative value on the January 1998 letter 
to the veteran responding to his inquiry confirming that 
there was "a reopened compensation claim" dated September 
9, 1997.  In addition, in a Report of Contact dated March 4, 
1998, it was noted that the veteran had a reopened claim 
pending since September 7, 1997.  This evidence indicates to 
the Board that the RO believed that there was a claim pending 
as of September 7, 1997.  As such, and giving the veteran the 
benefit of the doubt, the Board concludes that the 
correspondence received September 7, 1997, was sufficient to 
trigger a claim for unemployability.  The Board has carefully 
considered the entire record, including VA medical records, 
but finds that there is nothing in these records which can be 
construed as an earlier claim for TDIU benefits.

The Board has carefully considered the entire evidentiary 
record, including SSA and VA medical records, to determine if 
there is any basis for finding that an increase in disability 
was factually ascertainable within one year prior to receipt 
of the claim in September 1997.  After a review of the 
evidence, including multiple SSA and VA records, the Board 
finds that there is nothing in these records which tends to 
show that the veteran's service-connected disabilities 
increased in severity such as to render him unemployable 
during the one year period prior to the date of receipt of 
his claim in September 1997.  While the medical evidence 
shows on-going treatment for, among other things, back and 
leg pain, there is no medical opinion that the veteran was 
unemployed because of his service-connected disabilities.  
Therefore, the Board finds that an effective date earlier 
than September 9, 1997, is not warranted.

In reaching this determination, the Board has given due 
consideration to the doctrine of resolving all doubt in favor 
of the veteran under 38 U.S.C.A. § 5107(b), which requires 
that if the evidence preponderates in favor of the veteran or 
is in relative equipoise, the claim must be allowed and that 
the claim may be denied only if the fair preponderance of the 
evidence is against the claim.  It is the judgment of the 
Board that the evidence is in favor of an effective date of 
September 9, 1997, for the award of a total rating based on 
individual unemployability due to service-connected 
disabilities.  However, there are no documents on file which 
would provide any argument that the total rating should be 
assigned from an earlier time.  

Finally, the Board has considered the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law also eliminated the concept 
of well-groundedness and is applicable to all claims filed on 
or after the date of enactment or those filed before the date 
of enactment but not yet final as of that date.  38 U.S.C.A. 
§ 5103A (West 2002).  Additionally, in August 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  In this case, VA's duties 
have been fulfilled to the extent possible with regard to the 
issue decided in this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, and of the need for him to submit 
specific types of competent evidence that would substantiate 
his claim.  By virtue of the information contained in the 
June 1998 rating decision, the August 1998 statement of the 
case, and the subsequent supplemental statement of the case 
issued during the pendency of the appeal, the veteran and his 
representative were told what evidence was needed to 
establish entitlement to an earlier effective dated.  
Further, the Board remanded the issue in November 2000 to 
ensure that all medical records, including medical 
professionals, SSA records, and VA outpatient treatment 
records, were obtained.  

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  As noted 
above, all medical records identified by the veteran for the 
pertinent time frame have been associated with the claims 
file, including VA outpatient clinical records and SSA 
records.  In addition, the veteran asked and was provided 
with an opportunity to present testimony before the Board.  
Moreover, the claim was the subject of a Board remand to 
obtain additional medical records in order to substantiate 
the claim.  As noted, SSA records were requested in the 
Board's November 2000 remand and were associated with the 
claims file.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this matter 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

As such, the Board finds that the record as it stands is 
sufficient to decide the claim and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

Entitlement to an effective date of September 9, 1997, but no 
earlier, for a grant of entitlement to a total disability 
rating based on individual unemployability is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

